NO. 07-10-00214-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL B

                                       JUNE 10, 2010


                             In the Interest of E.E.G. and J.R.G.
                             ___________________________

        FROM THE COUNTY COURT AT LAW NO. 1 OF RANDALL COUNTY;

           NO. 7062-L1; HONORABLE JAMES W. ANDERSON, PRESIDING


                                  Memorandum Opinion


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellants Sarah Meagan Garrett and Justin Sye Garrett filed notices of appeal on

May 26, 2010.      However, appellants did not pay the $175 filing fee required from

appellants under Texas Rule of Appellate Procedure 5. Nor did they file an affidavit of

indigence per Texas Rule of Appellate Procedure 20.1. By letter from this Court dated

May 26, 2010, we informed appellants that Athe filing fees in the amount of $175.00 each

have not been paid . . . . Failure to pay the filing fees within ten (10) days from the date of

this notice may result in a dismissal.@       TEX. R. APP. P. 42.3(c); see Holt v. F. F.

Enterprises, 990 S.W.2d 756 (Tex. App.–Amarillo 1998, pet. ref=d). The deadline lapsed,

and the fees were not received.
      Because appellants have failed to pay the requisite filing fees as directed by the

court, we dismiss the appeal pursuant to Texas Rule of Appellate Procedure 42.3(c).


                                               Per Curiam




                                           2